Ingraham, J.
The plaintiff recovered a verdict against the defendants for damages for negligently causing the death of Grustavus Bernhardt. At the trial of the cause the judge submitted to the jury the questions of negligence both in regard to the conduct of the deceased, and of the defendants’ agents, and the jury found, on both grounds, against the defendants. A case was afterwards made, and the defendants moved for, and obtained a new trial, at a special term. The grounds upon which the new trial was granted were, that the case showed the deceased to have been guilty of negligence, and that the defendants’ agents were not guilty of negligence, in causing the death, and therefore the plaintiff was not entitled to recover.
It must be conceded that under the decisions of our courts, where it clearly appears that the death was caused by the negligent act of the deceased, or that his negligence contributed to it; and also unless it is shown that the defendants’ agents were guilty of negligence, the plaintiff cannot recover.
. It is not strictly necessary in this case to say whether any negligence, even of the slightest character, on the part of the deceased, could overbalance the grossest negligence on the part of the defendants.
*167The rule in England, as originally laid down by Lord Ellen-borough, in 11 East, 60, was, that “ fault in the defendant, and no want of ordinary care to avoid injury on the part of the person injured, was sufficient to give the plaintiff a cause of action.” And the same rule was first adopted in this state, viz : “ negligence on the part of the defendants, and ordinary care on the part of the person injured, are necessary to sustain the action.” Of late, however, a disposition seems to exist to extend this rule much further than to require ordinary care from the injured party, and to relieve from the exercise of any particular caution rail road companies and their agents, although using carriages and power of motion much more likely to cause serious injury and death than were formerly in use, when the rule was originally established. Instead of making the rule in favor of such corporations, and exposing the citizen to greater risk, while more than ordinary care is required of him, it appears to me that the contrary rule should be adopted, where the party has used reasonable care to avoid the accident.
Rail road companies, while in the use of machines eminently destructive of life and limb, should at all times be required to use the utmost care to avoid injuring human beings. The rule in admiralty, since the application of steam to navigation, has been so altered as to throw upon the steam vessel the burden of avoiding vessels using only their sails; and greater care and caution is required of steam vessels, as well because they are more easily controlled as because they are more dangerous and destructive if collisions with them take place; and yet the rule seems to be tending, in the case of human life, to require more care on the part of the man, and less care on the part of those managing steam engines. To the establishment of such a rule I do not yield my assent.
The question, however, in the present case, is whether there were any facts which justified the submission to the jury of the questions of negligence on the part of the deceased and of the defendants. As to the deceased, the evidence showed *168him to have been a stranger. He had just been landed by the cars in a place where rails were running in various directions, on both sides of the platform, and the crossing of some of which must of course have been necessary. The place was crowded with people, the wind blowing a hurricane, his hat blown off, and, in the confusion, he endeavoring to catch it, struck against the engine. Whether or not, under these circumstances, he was guilty of negligence, would depend upon what notice he had of the approach of the engine. A witness, who was near him at the time, testifies that he did not hear the hell ring; and if a person standing there could not hear it, it is not unreasonable to suppose the deceased did not. Ho man, unless for the purpose of self-destruction, will voluntarily place himself where his life may he taken away ; and in this case it seems to me the facts proven, with the doubt as to the deceased being within hearing of the hell of the engine, if it was rung, would make it proper and necessary to submit the question of the intestate’s negligence to the jury.
The cases cited by the respondents, as authority for their view of the defendants’ liability do not warrant the application of a rule so comprehensive as is contended for by the counsel. In Harring v. The New York and Erie Rail Road Company, (13 Barb. 9,) it appears that the plaintiff drove at a fast rate over the rail road track, where he could not see the approach of the cars, and knew that hourly trains were passing that spot. In Brooks v. The Buffalo and Niagara Falls Rail Road Co., (25 Barb. 600,) the plaintiff was held guilty of negligence, because he drove his carriage upon the rail road track when the cars were in sight, coming towards him, and he stopped his horse upon the track and remained there till the engine struck his wagon. And the case of Dascomb v. The Buffalo and State Line Rail Road Co. (27 Barb. 221,) is one of a similar character, in which the plaintiff is shown to have driven negligently upon the track while the cars were in sight, coming towards him.
In all these cases, however, the question is stated to he *169whether hy ordinary observation and prudence the danger might have been avoided. In the latter case the judge says: “ The true test of the defendants’ liability is, could the injury have been avoided by ordinary care on the plaintiff’s part ?” And in Button v. The Hudson River Rail Road Company, (18 N. Y. Rep. 248,) Justice Harris admits the rule to be that where the negligence of the defendants is proximate, and that of the plaintiff is remote, the action may be maintained. In Poler v. The New York Central Rail Road Company, (16 N. Y. Rep. 476,) the evidence showed that the plaintiff’s gate was out of repair, and that he fastened it in a manner which the judge admitted would have warranted the jury in finding the plaintiff guilty of negligence; and yet, although this evidence was uncontradicted, the court of appeals held that the question of negligence was properly submitted to the jury. Judge Selden says: “It will be found impossible to define with precision the relative obligations of the parties in this respect, and it would result, in most cases, in a question (as to negligence) to be addressed to the sound discretion of a jury.” So in the present case, although the evidence is such as to have sustained a verdict in favor of the defendants, if the jury had so found, I do not think the negative of the question whether the plaintiff was culpably negligent or not, to be so clear as to warrant the court in deciding thereon as matter ofjaw, and in refusing to submit it to the jury. And more especially should such a question be submitted to the jury, where some of the matters relied on to make out negligence depend upon contradictory testimony.
It will not be denied that negligence is, in all instances, a question of fact; and it is only where a question of fact is entirely free from doubt that the court has a right to apply the law without the action of the jury.
The remarks above made, as to the submission of the question of the deceased’s negligence, apply equally to the question of the defendants’ negligence. ,It is a question somewhat contradicted, in the testimony, whether the bell on the engine *170was rung, and whether the defendants were justified in the management of the engine being committed to a person whose capacity was to some extent uncertain. It was also a subject of inquiry whether the person in charge was keeping that strict watch which was required of him in passing through such a crowd; whether his attention was not called to the military company, rather than to the deceased; whether the engine could not have been stopped, had the man in charge kept a proper lookout before doing the injury; and whether, considering the noise and crowd and high wind at the time, the defendants’ agents were not required to use more means of giving notice to the persons in danger.
[Albany General Term,
May 7, 1860.
Gould, Hogeboom and Ingraham, Justices.]
Upon most of these questions there was sufficient evidence to call for the finding of the jury. The evidence does not, in my judgment, present the case in such a manner as to warrant the court in taking it from them. There is no conceded state of facts to justify such a course; but on the contrary, I think it was the duty of the judge to submit these questions to the jury, for their decision.
I am of opinion that the order at special term should be reversed, and judgment should be ordered, upon the verdict, with costs.
Hogeboom, J. concurred.
Gould, J. dissented, for the reasons given by him in McGrath v. The Hudson River Rail Road Co., ante p. 156.
Judgment for the plaintiff.